Citation Nr: 1725918	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  06-37 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation greater than 30 percent for bipolar disorder.

2. Entitlement to an initial compensable evaluation for sinusitis and/or rhinitis.

3. Entitlement to an initial compensable evaluation for a right thumb condition.

4. Entitlement to a total disability rating due to individual unemployability based on service-connected disability (TDIU).

5. Entitlement to a higher evaluation for a right heel condition, currently rated at 
10 percent. 

6. Entitlement to a higher evaluation for a left heel condition, currently rated at  
10 percent. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from May 1974 to May 2004.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from April 2005 and March 2006 rating decisions of the VA Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran appealed from the initial disability ratings assigned following grants of service connection for bipolar disorder, sinusitis/rhinitis, and a right thumb condition.  The initial rating for bipolar disorder has since been increased from 10 to 30 percent.  That claim for increased rating continues absent the withdrawal or indication of satisfaction on the part of the Veteran.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993). 

In November 2009, the Board remanded the claims for increased ratings for sinusitis/rhinitis, bipolar disorder, and a right thumb condition, and the case has been returned to the Board.  Whereas there was recently a statement received to the effect the Veteran wished to withdraw his entire appeal, further clarification with his designated representative established to the contrary, and the case proceeds.

Previously, the Veteran had requested a Board hearing in 2007, later indicating that because he lived overseas in Germany the intent was for his representative to provide testimony on his behalf.  The Board's November 2009 issuance denied that request, finding the repeated written correspondence from the representative to be sufficiently comprehensive for purposes of argumentation.  

Upon February 2015 VA Form 9 while intended not as actual Substantive Appeal of an issue, the Veteran requested a Board videoconference hearing.  It has since been clarified that this hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2016).    

There are additional issues now on appeal.  The Board takes jurisdiction of the inextricably intertwined claim for TDIU.  See generally, Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has also filed a timely May 2015 Notice of Disagreement (NOD) with the disability rating assigned for right and left heel conditions, requiring RO issuance of a Statement of the Case (SOC) as the next step in the appellate process.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran's informally filed claim for entitlement to service connection for posttraumatic stress disorder (PTSD) is referred to the AOJ to adjudicate on 
the merits.  See 38 C.F.R. § 19.9 (2016).

The issues of increased rating for bipolar disorder, TDIU, and those matters requiring a Statement of the Case, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not experience incapacitating or non-incapacitating episodes of sinusitis, nor are there polyps or a compensable degree of nasal obstruction consistent with rhinitis.

2. Whereas the Veteran does not have compensable limitation of motion in the right thumb, there is marked instability, severe pain, and severe loss of function, including due to absent ulnar collateral ligament, with muscle damage, such that there manifests severe injury to Muscle Group VIII.



CONCLUSIONS OF LAW

1. The criteria are not met for an initial compensable evaluation for sinusitis/rhinitis. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27; 4.97, Diagnostic Code 6513, 6522 (2016).  

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish a 30 percent rating for right thumb disorder with ligament damage, marked instability, effective June 1, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5308 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner 
does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A. Increased Rating for Sinusitis/Rhinitis 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Per VA's rating schedule, maxillary sinusitis at Diagnostic Code 6513, or for that matter sinusitis of any type, is evaluated pursuant to a general rating formula.  Under those provisions, a noncompensable (0 percent) rating is awarded for sinusitis detected by x-ray only.  A 10 percent rating corresponds to one or two incapacitating episodes per year of sinusitis requiring prolonged (last four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating corresponds to three or more incapacitating episodes per year of sinusitis requiring prolonged (last four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent rating is awarded following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97.  

Also applicable here, Diagnostic Code 6522 for allergic or vasomotor rhinitis, rated at 30 percent with polyps; and 10 percent without polyps, but with greater than 
50-percent obstruction of nasal passage on both sides or complete obstruction 
on one side.  Id.  

The September 2005 VA examination for ear, nose and throat (ENT) found in part, for examination of the nose, the anterior nasal endoscopy with status post tonsillectomy showed significantly reduced nasal conchae on both sides, with the nasal septum in the middle position.  It was conspicuous that on both sides the posterior ends of the nasal conchae showed intense hyperplastic thickening and blocked the nasal passage.  The posterior ends of the nasal conchae clearly were not removed in a prior 1991 surgery.  In an allergy test there were significant reactions to grasses and grains, less significant reaction to early and middle spring blossoming plants.  The examiner further found, with regard to sleep apnea and chronic sinusitis, nasal respiration was impaired.  

After surgical treatment in 2003 (septum correction and conchotomy), clearly the posterior nasal conchae ends were not removed.  For this reason, there continued to be some impairment of the nasal respiration by 20 percent, intensified by the hyperplastic tonsils.  While there was also the allergic reaction shown, the physician stated that the disorder of the mucous membrane and allergy reaction likewise 
could not be causally attributed to the Veteran's service.  The physician stated
the Veteran did not have a "ratable degree of disability" from the mucous membrane swelling of the nose and the mild allergic reaction.  

In statement accompanying his VA Form 9, the Veteran indicated that his sinusitis with allergic rhinitis caused him to have complete obstruction on one side of his nasal passages.

The July 2010 VA reexamination of the ear/nose/throat, the Veteran reported then having had the constant urge to clear his throat and nonspecific laryngeal complaints.  He did not complain of problems in the nose.  Beyond that, 
the problem of sleep apnea still had not been fully resolved, although the nasal surgery in 2003 for sleep apnea was carried out to improve his nasal respiration.  The Veteran did not complain of headaches nor did he subjectively notice any clear impairment of nasal respiration.  On clinical examination, the anterior nasal endoscopy showed slightly swollen nasal conchae, scars of the prior surgery, and a straight nasal septum in middle position.  No polyp formation, impairment of the nasal air cavities, or inflammatory changes.  In particular, no purulent discharge could be discerned.  The posterior nasal endoscopy showed slightly swollen posterior ends of the nasal conchae, with otherwise unremarkable findings. 
The nasopharyngeal region was free of tumors or inflammatory changes.  
The fossae of Rosenmüller were clear; the openings of the auditory tubes were clearly discernible.  No indications of mechanical construction of the nasal air passage spaces.  At the oropharynx there were thick, hyperplastic, round palatine tonsils.  The soft palate was set low.  The tongue was normal in surface appearance and motility.  There were no degenerative or inflammatory changes.  On an allergy test there was significant reaction to the grass mixture.  The other 49 tested substances showed no reaction.  CT scan of the paranasal sinuses showed no inflammatory changes or mucous membrane swelling; the nasal conchae were slightly swollen in the posterior region, the nasal septum in the middle position, but inflammatory or polypous changes could be ruled out with certainty.  

The assessment was that the complaints described by the Veteran could in all probability be attributed to a mild non-specific allergy, which would be objectively demonstrated.  There were no indications of a chronic inflammation, sinusitis, or even polyp formation in the region of the paranasal sinuses.  The described respiratory complaints could not be attributed to disorders in the ENT field.  At the most, the swelling of the tonsils with the deep-seated soft palate might contribute to the sleep apnea.  An examination in the sleep laboratory was considered worthwhile, to be able to again test the possibility of surgical treatment.  According to the examiner, a ratable impairment in the ENT field could not be derived from these findings.  An allergic reaction such as his could have developed elsewhere.  
A psychosomatic component could not be ruled out.  At that time there were no further treatment recommendations.    

On VA examination October 2014, the diagnoses stated at the outset were chronic sinusitis, and allergic rhinitis.  The Veteran had maxillary sinusitis.  There were episodes of sinusitis, but nothing further noted in terms of headaches, purulent discharge, crusting.  There had not been incapacitating episodes of sinusitis requiring prolonged antibiotic treatment, or, non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge.  There had not been sinus surgery.  For rhinitis, there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was not complete obstruction on either side.  There was no permanent hypertrophy of the nasal turbinates.  There were not nasal polyps.  October 2014 x-ray showed bilateral maxillary haziness but no air/fluid levels all probably due to chronic mucosal thickening.  The Veteran's condition did not impact his ability to work.

Based on the foregoing, the Board must deny the claim for increase, having duly taken into account the applicable rating criteria for both sinusitis and rhinitis.  It is acknowledged the Veteran may well have or have had both conditions, and both have been service-connected.  However, as to whether there is ratable symptomatology of one or both, that effectively is not shown.  Regarding sinusitis, there are not documented or reported episodes, either incapacitating or 
non-incapacitating.  For purpose of the rating criteria for rhinitis, moreover, 
the Veteran has not demonstrated having had polyps, or for that matter sufficiently proven degree of nasal obstruction.  There was at one point a 20 percent nasal blockage, but no more, and that resolved.  Essentially, applying the rating criteria denoted above, the minimum criteria are not met for a compensable evaluation under either Diagnostic Code.  

The Board has considered the Veteran's lay statements.  He is competent to describe his observable symptoms.  However, in this case, his credible assertions do not show that his disability is more closely approximated by a higher rating.  

Accordingly, the claim for compensable rating for sinusitis and/or rhinitis is being denied.  The preponderance of the evidence is unfavorable, and hence VA's benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.1.

B. Increased Rating for A Right Thumb Condition

Currently, the Veteran's right thumb condition has been evaluated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5228, for limitation of motion of the thumb.  Under that Diagnostic Code, a noncompensable rating applies when there is present a gap of less than one inch (2.5 cm.) or more between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  10 percent applies when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  20 percent applies when there is a gap of more than two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

On September 2005 general medical examination, the extremities were freely mobile, the muscles normally developed.  Grip strength symmetrical, normal, fist closure possible on both sides.  Neck and apron grip were possible without difficulties.  

A October 2005 orthopedic examination included x-ray of the Veteran's right thumb, indicating beginning thumb MCP joint space narrowing.  There was an ossicle at the height of the flexor side of the distal thumb phalanx and a beginning osteophytic outgrowth of the distal thumb phalanx.  The assessment was suspicion of old flexor profundus lesion of the right thumb, beginning arthrosis of the thumb MCP joint.  Further clinical findings as to the right thumb provided observation of prominent thumb MCP joint on the right side.  There was hyperextension deformity of both distal thumb phalanges.  There was no interosteol atrophy.  The Veteran had tenderness over the thumb MCP joint on the right side with significant hyperlaxity in both thumb MCP joints.  There was ulnar lateral tilt.  The first closure was complete, and gross strength was equal on both sides.  He had bottle grip with end range of motion on right and axially aligned wrist position on both sides, with slight prominence of the processus styloideus ulnae on the left side.  There was tenderness over the radial wrist portion.  He had radial angulation pain on both sides.  

The diagnosis was stated in part, status post lesion of the thumb collateral ligament on right side, beginning arthrosis of the thumb MCP joint and distal phalanx; suspicion of old flexor pollicis longus lesion on the right side.  Further diagnosed was status post left-side wrist distortion, radial shift, beginning thumb saddle joint arthrosis on the left side without functional restriction.  

The Veteran's statement accompanying his November 2006 VA Form 9 was that the right thumb injury caused hand mobility problems and he had continuous pain.  

On July 2010 VA orthopedic examination, with regard to the right thumb joint condition, this had restricted function for many years.  The Veteran was right hand dominant.  He could no longer grip strongly with both hands or lift/carry heavy weights greater than 5 kg.  His fine motor function was restricted.  In the region of the right thumb instability was the main problem.  The right hand on inspection showed moderate club-shaped distension of the proximal phalanx of the thumb.  Soft tissue was normal.  The other joints were in keeping with age and showed no signs of past injuries or degeneration.  There was significant tenderness in the region of the proximal phalanx of the thumb from the palmar and dorsal region and massive instability in the region of the proximal phalanx of the right thumb.  The ulnar lateral ligament appeared to be no longer present.  Radial abduction of the thumb to 50 degrees was possible.  This caused significant pain in the joint.  The radial lateral ligament appeared intact.  The sonogram confirmed the suspicion of a rupture of the ulnar lateral ligament and/or its absence.  Also the joint capsule showed significant injury-induced changes.  In all, there was significant instability of the proximal phalanx of the thumb.  

Functional parameters of the right wrist included opposition of the thumb possible with all the long fingers.  There was weakness of 3/5 with respect to pushing, pulling, and turning of the right hand.  Pincer and pinch grip was entirely possible but weak.  There was significant instability of the proximal phalanx of the thumb in the process.  Hypothenar equally formed on both sides, thenar musculature slightly atrophied on the right side.  Ultrasound of the right hand showed no ulnar collateral ligament visible, joint capsule likewise showed significant signs of damage and scarring.  His extensor and flexor tendons were intact.  An X-ray of the right hand showed normal radiocarpal joint without signs of wear and tear or past fractures.  The ulna showed a minus variant.  The carpometacarpal joints were normal.  The thumb saddle joint was unremarkable.  The proximal phalanx of the thumb showed mild arthrosis in the sense of a narrowed joint space and increased sclerosis of the subchondral bone area.  There was no indication of past fractures.  The other finger joints were normal for age, without signs of wear and tear or of past fractures.  No deviating findings in the lateral view.  The diagnosis was in part, rupture of the ulnar collateral ligament of the right proximal phalanx of the thumb with massive instability.  

In a November 2013 statement, the Veteran indicated having had damaged tendons in the right hand causing loss of range of motion in the right thumb.  It was stated that being right handed, the loss of motion had caused limited use of the right hand.  This problem had caused the Veteran to have to use both hands to help him write.  A physician whom the Veteran had seen in 2009 informed him that the problem could not be corrected with an operation.  

A November 2013 statement from a nurse practitioner noted that the Veteran had what appeared to be severe thumb arthritis, which caused swelling, decreased strength and decreased range of motion.  These problems had caused him to have to use both hands to write and perform daily tasks.  

On October 2014 VA examination of the hand and finger, the diagnosis at outset was thumb injury residual.  There was reported painful motion.  There was no observed gap present between the thumb pad and the fingers.  There was not functional loss or functional impairment of any of the fingers or thumbs.  
The examiner did find additional limitation following repetitive use testing, in the right thumb, with less movement than normal; weakened movement; deformity; questionable mild deformity first PIP (thumb) but no arthritis or exostosis on x-ray to corroborate.  There was no pain or tenderness to palpation.  There was no ankylosis of the thumb or fingers.  There was not functional impairment such that no effective function remained other than would be equally well served by an amputation with prosthesis.  Imaging studies of the hands did not show abnormal findings.  There was no impact on ability to work.  There was no evidence that flare-ups caused additional loss of motion or functional loss for the Veteran.

In a November 2014 statement, the Veteran stated that he had limited movement with the right thumb which made it impossible to open jars and things like that plus opening doors.  He was right handed but had to use his left hand to help out the right one.  He had pain in his thumb and it hurt when trying to use the right hand.  He reported having flare-ups all the time, and indicated taking pain medication daily.  He went to have his family doctor examine the hand and he stated there were torn ligaments in the hand.  

A November 2014 record from a private general practice physician indicated 
the Veteran had torn ligaments in the right thumb.  A hand surgeon had stated it 
was not possible to fix the condition.  The Veteran occasionally received steroid injections.  The right thumb showed slight deviation from the base.  It was asymmetric compared to the left thumb.  

A January 2015 private orthopedic record indicated the Veteran was seen for right thumb pain, moderate level, with a rating of 8 out of 10.  He described the symptoms as stabbing and throbbing.  The symptoms were constant.  They were made worse with moving and gripping.  The Veteran experienced swelling, stiffness, weakness and giving way.  On inspection there was radial deviation deformity of the thumb MCP joint.  There was marked tenderness of the ulnar aspect of the MCP joint of the thumb and moderate tenderness over the basal joint of the thumb.  MCP joint active range of motion was limited in all ranges due to instability of the UCL.  There was intact gross motor function of the median, radial and ulnar nerves.  Sensation in the fingers was normal.  Testing showed severe laxity of the UCL at the MCP joint.  Grind test of the first CMC joint was also positive.  X-rays of the right hand revealed moderate first CMC degenerative joint disease.  There was slight radial subluxation of the proximal phalanx at the thumb MCP joint.  

The impression was of Gamekeepers' Thumb (rupture of ulnar collateral ligament) right thumb, chronic.  It was explained, the Veteran had what was called Gamekeeper's thumb causing instability of the MCP joint of the thumb, accompanied by pain and weakness of the pinch grasp.  He had pain, swelling and ecchymosis around the thenar eminence, and especially over the MCP joint of the thumb.  Physical examination demonstrated instability of the MCP joint.  The Veteran manifested a weakened ability to grasp objects or perform such tasks as unlocking doors and opening jars.  Gamekeeper's thumb was more difficult to treat because the UCL had lengthened and become thinner as a result of the injury.  It was highly painful compared to similar injuries.  The Veteran had been prescribed hydrocodone-acetaminophen twice daily for the pain.  It was recommended the Veteran undergo a thumb MCP joint fusion in slight flexion, to stabilize the joint and reduce pain.  

The Veteran had a March 2015 orthopedic surgery consult, coming in for evaluation with severe pain in his right thumb and hand.  Any time he tried to pick up something, his thumb was unstable and painful.  X-rays showed bilateral CMC joint arthritis with osteophytes stage 3 and MCP joint of the thumb arthritis as well, osteoarthritis.  The impression was degenerative joint disorder of both the CMC and MCP joints.  It was more severe on the right side compared to the left side.  It was recommended he undergo fusion arthrodesis, and possible trapeziectomy and ligament reconstruction.  

On VA examination June 2015 for wrist conditions, the Veteran was diagnosed as having, in part, right thumb pain, limitation of motion right thumb, arthrosis of thumb.  After complete examination, it was indicated that the Veteran's degenerative arthritis involved his right thumb.

Having thoroughly reviewed the foregoing, mindful also of the duty to resolve reasonable doubt in the claimant's favor on a dispositive factual matter, the Board sees fit to award a higher initial 30 percent rating.  Whereas to date the Veteran 
has been evaluated entirely in accordance with Diagnostic Code 5228, objectively speaking there is no appreciable gap measured between the right hand thumb pad and fingers, as would warrant a compensable evaluation under that rating criteria 
in particular.  This notwithstanding, there is sufficient basis in this case to award increased compensation when taking into proper account the equally relevant rating criteria premised on muscle injuries. 

The implementation of another Diagnostic Code is permitted if warranted under the circumstances of a particular case provided there is sufficient explanation.  
See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, indeed, there is very definitive evidence that the Veteran has a marked soft tissue injury affecting the right hand, primarily being absent the ulnar collateral ligament and having had severe related pathology.  While not exclusively a muscle injury, the symptomatology shown is directly analogous, directly involves the wholistic function of the right hand, and again stems from soft tissue injury rather than orthopedic, and so the provisions based on rating muscle injury are applicable if nothing else by analogy, as the VA rating schedule permits.  See 38 C.F.R. § 4.27.  

Applicable to these circumstances, Diagnostic Code 5308, 38 C.F.R. § 4.73, 
Muscle Group VIII injury applies to the muscle arising mainly from external condyle of the humerus (extensors of carpus, fingers, and thumb; supinator); and muscle functions of extension of wrist, fingers and thumb; abduction of thumb.  
The maximum assignable rating is 30 percent for severe disability, affecting the dominant upper extremity.  Here, resolving reasonable doubt in the Veteran's favor, there is reason to prove that requirement.  The Veteran's condition involves marked right thumb stability, effectively strongly limits the use of the hand for everyday activities, involves the total lack of the ulnar collateral ligament, and by one recent treatment provider's assessment causes the Veteran to experience severe pain.  Thumb fusion surgery was recommended.  There was notable muscle damage 
as well.  Aside from this, if not directly contemplated in the rating criteria, there was moderate degenerative joint disease, which speaks to severity.  There was significant right hand weakness.  Considering these factors, the Veteran's condition is best approximated by assignment of a 30 percent rating, for disability of or substantially similar to severe muscle to Muscle Group VIII.  Given the medical history of a long-term condition with more or less consistent symptomatology, and that there has been serious ligament damage dating back to before separation from service, the 30 percent evaluation will be recognized as a higher initial rating since June 1, 2004.  


ORDER

An initial compensable evaluation for sinusitis and/or rhinitis is denied.

An initial 30 percent rating for right thumb disorder with ligament damage, and marked instability, is granted effective June 1, 2004 under Diagnostic Code 5308, subject to applicable law on VA compensation.


REMAND

Regarding the claim of higher initial evaluation for bipolar disorder, since the Board last considered this matter back in 2009, the Veteran has indicated that he is now pursuing a claim of entitlement to service connection for PTSD, which the Board referred to the AOJ to decide in the first instance.  Provided that claim results in any favorable outcome on the merits, it unequivocally impacts how service-connected psychiatric disability is evaluated on the whole.  Therefore the claim for service connection for PTSD is inextricably intertwined with the claim for increase for bipolar disorder, and the former must be resolved before the latter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Likewise, the claim for a TDIU cannot be resolved either pending disposition of the aforementioned matters, whereas that claim also takes into consideration the extent of all service-connected disabilities.  

On the claims for increased ratings for right and left heel conditions, following timely receipt of the May 2015 Notice of Disagreement, the issuance of a Statement of the Case is required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate in the first instance the claim of entitlement to service connection for PTSD.  

2. Schedule a VA examination to determine the current severity of the Veteran's service-connected psychiatric disability.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected psychiatric disability, including bipolar disorder, anxiety, and only if it has been adjudicated service-connected the condition of PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, General Rating Formula.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 1998).

4. Then readjudicate the claims on appeal for increased rating for psychiatric disability, and TDIU, in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

5. Finally, the AOJ should issue a Statement of the Case addressing the issues of increased rating for right and left heel disorders.  Only if the Veteran or his attorney submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


